Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Langschaedel at al. (US 2015/0262176) teaches “stores login details for the first wallet and storing a value representative of an amount of bitcoin held by the first wallet” ([0016]); “verification process to verify that the user is in control of the credit card account. FIGS. 22 and 23 request additional information from the user. FIG. 23 also allows the user to verify a phone at a phone number and FIGS. 24 through 27 step the user through a process for verifying their phone and phone number. FIGS. 28 through 30 illustrate a process for verifying an identity of the user of the second user device 20. As illustrated in FIGS. 31 to 33, the top margin within the account settings allow for additional tools such as referrals (FIG. 31), viewing of Bitcoin addresses (FIG. 32), and integration with an application programmable interface (FIG. 33)” ([0090]); “a verification module is an algorithm that verifies a signature that was created with a private key using a public key. At 382, the verification module verifies the signature using the same public key stored at 332 for the shared key in the shared key set 336 that also includes the encrypted seed stored at 334. At 384, the verification module determines whether the 

Carlos Maria Italo Rienzi Onnainty (US 2019/0228386) teaches “The state of a smart contract is stored persistently in the blockchain. When a transaction is recorded against a smart contract, a message is sent to the smart contract, and the computer code of the smart contract executes to implement the transaction (e.g., debit a certain amount from the balance of an account)” ([0003]).

Stradling et al. (US 2018/0091316) teaches: “for blockchain-based smart contract driven asset management. The approaches disclosed herein allow users to: (1) Build a portfolio of blockchain assets from a user-friendly interface, (2) Purchase an entire portfolio in a single transaction (i.e., rather than a single asset basis transaction, transactions can involve a plurality of assets being acquired in a single step), (3) Secure the entire portfolio under a single private key, which only the investor controls, from beginning to end (i.e. no custodial or counterparty risk), (4) Manage and maintain multiple blockchain assets and asset types without storing and managing a different wallet for each type of the blockchain assets” ([0025]); “can also be used to manage non-blockchain assets and build portfolios with non-blockchain assets, such as stocks, bonds, real estate, contracts, leases, and other types of assets. The technologies herein can be used to build portfolios of any assets having pricing data-feeds.” ([0029]); and “The smart contract is between a first party and a second party. In this example, no third party holds custody of the assets associated with the smart contract or the smart contract itself. Non-limiting examples of the one or more parameters include parameters associated with one or more 


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method … comprising “receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking of a plurality of smart contract objects and comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract a bill, and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types; in response to receiving the request, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request; retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical 
The reasons for allowance of claim 8 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory, computer-readable medium… comprising “receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking of a plurality of smart contract objects and comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract a bill, and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types; in response to receiving the request, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request; retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is 
The reasons for allowance of claim 15 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented system, comprising: “… receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking of a plurality of smart contract objects and comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract a bill and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types; in response to receiving the request, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request; retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user; determining based on 

Dependent claims 2-7, 8-14, and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        April 8, 2021